         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 EDMOND STANTON et al.,

                        Plaintiffs,

                        v.                         Case No. 20-cv-02464 (CRC)

 POTOMAC ELECTRIC POWER
 COMPANY,

                        Defendant.

                                      MEMORANDUM OPINION

       Plaintiffs Edmond Stanton, Booker Tolbert, and Carnell Veney allege that their employer,

Potomac Electric Power Company (“Pepco”), has discriminated against them based on their race

and retaliated against them for filing complaints about racial discrimination. They bring several

claims under federal law and the District of Columbia Human Rights Act (“DCHRA”). Pepco

moved to dismiss the complaint, and, rather than offer a substantive response, sought leave to

amend the complaint. The proposed amended complaint (“PAC”) would, among other things,

replace Plaintiffs’ multiple causes of action under Title VII with a single cause of action under

42 U.S.C. § 1981. Previously, the Court partially dismissed Plaintiffs’ complaint as to certain

claims under the DCHRA, barring them from repleading those claims in an amended complaint.

Currently pending before the Court is Plaintiffs’ motion for leave to amend, specifically the

Section 1981 and few remaining DCHRA claims. The Court will grant leave to amend in part

and deny it in part; the remainder of Pepco’s motion to dismiss—i.e., as to the claims not

addressed in the Court’s June 22, 2021 Minute Order—is thus denied as moot.

       Accordingly, the Court will allow Plaintiffs to file an amended complaint consistent with

this opinion and the prior Minute Order. As detailed in this opinion, the Court will grant
         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 2 of 25




Plaintiffs’ motion for leave to amend as to the following claims, as identified by the following

numbers in the Second Revised Table of Claims, ECF No.19-1: 3, 5, 7, 8, 20, 23, 25, 26, 35, 36,

38, 39, 41.

 I.    Background

       A. Plaintiffs’ Allegations in the Proposed Amended Complaint

       This is an employment discrimination case brought by three Plaintiffs who work for

Pepco, an electric utility company in the District. Edmond Stanton is a “Test Specialist” and has

worked at Pepco (or its parent company, Exelon) since 2007. PAC ¶ 4. Carnell Veney is a

“Relay Tech” and has also worked at the company since 2007. Id. ¶ 6. And Booker Tolbert is a

Test Specialist and “the most senior employee” in that department—not surprising, given that he

began his employment with Pepco in 1984. Id. ¶¶ 5, 138. All Plaintiffs are African-American

men. Id. ¶¶ 4–6.

       Plaintiffs allege various instances of racial discrimination and retaliation by Pepco, their

supervisors, and coworkers. In a “table of claims,” Pepco broke the complaint down into 43

distinct claims, see ECF No. 6-2, which may more accurately be described as categories of

allegations, or events, relevant to particular counts in the complaint. Both sides refer to this

numbering convention, as did the Court in its prior order, so it will continue to do so.

       Each Plaintiff’s allegations as to his individual claims will be assessed in greater detail,

but there are common threads that require some initial background. First, Plaintiffs generally

allege a racist working environment. For example, they allege that white employees “casual[ly]”

use racial slurs “without facing discipline,” PAC ¶ 39, and at least Stanton offers specific

examples of being called a “coon” by one supervisor and another supervisor saying “n[*****]”

directly to him. Id. ¶¶ 70, 79–80; but see id. ¶ 36 (alleging all “Plaintiffs” have been subjected to



                                                  2
         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 3 of 25




these slurs). They also allege that a “noose was found hanging in the workplace, an incident that

[was] never investigated[.]” Id. ¶ 36.

       Second, Plaintiffs raise claims related to Pepco’s “sign-on” program (sometimes called

“sign-offs”), and relatedly, claims of denied promotions. The sign-on program requires

employees in the position of relay tester to “rely on supervisors and managers to provide specific

assignments where they can demonstrate their skill as relay testers.” PAC ¶ 22. Sign-on

approvals are important, Plaintiffs insist, because “a relay tester’s demonstration of increasingly

difficult skills leads to promotions and pay increases.” Id.; id. ¶ 23 (alleging employees “must

get a manager or supervisor to sign off on specific assignments to qualify for promotion”).

Without enough assignments, an “employee is precluded from promotion[.]” Id. ¶ 23. Plaintiffs

claim that this system discriminates against them, and African-American employees generally,

because supervisors routinely approve sign-ons for white employees but not for African

Americans, hindering their prospects for promotion.

       Third, Plaintiffs allege that they were not assigned company vehicles, and that receiving a

vehicle assignment impacts compensation. Employees with such assignments, Plaintiffs say, get

“paid from the time they enter the truck at their home . . . , until the time they park the truck back

at their home after the end of their shift.” PAC ¶ 28. By contrast, employees without company

vehicles “are paid from the time they report to their duty assignment until the end of the

workday,” but not for commute time. Id. Plaintiffs allege that Pepco discriminates against

African Americans in how it provides company vehicle assignments, though, as will be

explained, their individual claims on this issue differ.

       Plaintiffs’ other claims range from being denied promotions and receiving fewer

overtime hours and less pay because of their race, to allegations related to the type of work they



                                                  3
          Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 4 of 25




are assigned. For instance, Plaintiffs generally allege that white employees “are favored for

long-term job assignments, as opposed to day-to-day assignments” given to “black relay testers

like Plaintiffs[.]” PAC ¶ 12; id. ¶ 13 (alleging long-term assignments have “exceedingly

preferable working conditions and professional treatment” and provide “a degree of

predictability and peace of mind”). Relatedly, Plaintiffs assert that employees without long-term

assignments, like them, often work “storm duty,” which “comes with obvious physical hazards”

and “working long days[.]” Id. ¶ 14–15.

        Plaintiffs’ PAC advanced four counts. But, as the case has proceeded, Plaintiffs’ claims

have been significantly winnowed down. In brief, what remains at play are claims under:

(1) Count I (DCHRA race discrimination) as to Plaintiffs Stanton and Veney; (2) Count II

(federal Section 1981 race discrimination) as to all Plaintiffs; and (3) Count IV (DCHRA

retaliation) as to all Plaintiffs.

        B. Procedural History

        Plaintiffs originally filed this case in D.C. Superior Court in July 2020 and served

Defendants Pepco and its parent, Exelon Corporation, on August 4, 2020. The original

complaint alleged claims for race discrimination, hostile work environment, and retaliation under

both Title VII and the DCHRA. See Compl. ¶¶ 107–78, ECF No. 1-1. Defendants timely

removed the case to this Court, see Notice of Removal, ECF No. 1, and then Exelon was

dismissed as a defendant. See Stipulation of Dismissal, ECF No. 5. Shortly after that, Pepco

moved to dismiss, arguing that certain claims were not properly exhausted, untimely, preempted,

or barred because Plaintiffs elected administrative remedies, and that Plaintiffs’ allegations were

not plausible. See Mot. Dismiss, ECF No. 6; Table of Claims, ECF No. 6-2.




                                                 4
         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 5 of 25




        After receiving two extensions, rather than offer a substantive response to Pepco’s

motion to dismiss, Plaintiffs moved for leave to amend their complaint, attaching the proposed

amended version. See Pls. Mot. Leave to File Am. Compl., ECF No. 12. The PAC substituted

Plaintiffs’ Title VII race discrimination, hostile work environment, and retaliation claims for a

single federal race discrimination claim under 42 U.S.C. § 1981; the DCHRA claims remained.

Plaintiffs also sought to add allegations supporting a putative class action, but they have since

withdrawn that portion of the PAC. See Pls. Reply in support of Mot. Leave to File Am. Compl.

(“Pls. Reply”) at 2 n.2, ECF No. 18. Pepco opposed Plaintiffs’ motion for leave to amend, and

Plaintiffs failed to reply (until the Court later ordered additional briefing).

        After that first round of briefing, the Court dismissed a host of DCHRA claims because

Plaintiffs failed, either in their brief or the PAC, to respond to Pepco’s arguments that those

claims were untimely, preempted, or barred by the election of administrative remedies. See

6/22/2021 Minute Order; Local Civ. R. 7(b); CD Int’l Enters., Inc. v. Rockwell Capital Partners,

Inc., 251 F. Supp. 3d 39, 46 (D.D.C. 2017) (party conceded issue by failing to address it in

opposition brief); Fox v. District of Columbia, 851 F. Supp. 2d 20, 36–37 (D.D.C. 2012)

(denying leave to amend denied as to claims “which plaintiffs conceded by failing to respond to

[defendant’s] arguments”). That ruling entirely eliminated the DCHRA hostile work

environment claims, but left a few DCHRA discrimination and retaliation claims, plus the

federal claims, to be decided. The Court held Plaintiffs’ motion for leave to amend in abeyance

pending further briefing. See 6/22/2021 Minute Order. In accordance with the Court’s order,

Plaintiffs filed a reply in support of their motion to amend, and Pepco filed a surreply in

opposition.

        Plaintiffs’ motion is finally ripe for this Court’s review.



                                                   5
         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 6 of 25




  II.   Legal Standards

        Plaintiffs filed their amended complaint more than 21 days after Pepco filed its motion to

dismiss, so they may amend the complaint only with leave of the Court. Fed. R. Civ. P. 15(a).

Rule 15(a) gives courts discretion whether to grant leave to amend a complaint, but that

discretion is limited; leave “should be freely given in the absence of undue delay, bad faith,

undue prejudice to the opposing party, repeated failure to cure deficiencies, or futility.”

Richardson v. United States, 193 F.3d 545, 548–49 (D.C. Cir. 1999). A proposed amended

complaint is futile if it would not survive a motion to dismiss. Thus, when a defendant

challenges a proposed amended complaint as futile, courts apply the same standards as they

would on a motion to dismiss. See In re Interbank Funding Corp. Sec. Litig., 629 F.3d 213, 215–

16 (D.C. Cir. 2010). The party opposing amendment bears the burden of showing why leave to

file an amended pleading should not be granted. Smith v. Café Asia, 598 F. Supp. 2d 45, 48

(D.D.C. 2009).

        The standard applicable here is Federal Rule of Civil Procedure 12(b)(6). “To survive a

motion to dismiss [under 12(b)(6)], a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. A court “must treat the

complaint’s factual allegations as true and must grant plaintiff the benefit of all inferences that

can be derived from the facts alleged.” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113

(D.C. Cir. 2000) (cleaned up).




                                                   6
           Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 7 of 25




 III. Analysis

       The Court will begin with the Section 1981 and DCHRA race discrimination claims, and

then it will turn to the DCHRA retaliation claim. But there are also two preliminary matters to

address. First, as mentioned, all the hostile work environment claims were dismissed in the

Court’s June 2021 Minute Order, and Plaintiffs have not pled a federal hostile work environment

count under Section 1981 in the PAC. See PAC ¶¶ 192–207, 208–18; see also Second Revised

Table of Claims, ECF No. 19-1 (no remaining claims under the PAC’s Count III for hostile work

environment under the DCHRA). 1 Second, Plaintiffs declined to respond substantively to

Pepco’s challenge to their proposed class claims in the PAC, but instead decided to “withdraw

the putative class claims.” Pls. Reply at 2 n.2. Consequently, no class claims are presented.

       A. Section 1981 and DCHRA Race Discrimination Claims

       Section 1981 protects the right of “[a]ll persons” to “make and enforce contracts,”

including “the enjoyment of all benefits, privileges, terms, and conditions of the contractual

relationship” without respect to race. Similarly, D.C. Code § 2-1401.11(a)(1)(A), prohibits racial

discrimination with respect to individuals’ “compensation, terms, conditions, or privileges of

employment, including promotion,” and makes it unlawful for an employer “to limit, segregate,

or classify his or her[] employees in any way which would deprive or tend to deprive any

individual of employment opportunities, or otherwise adversely affect his or her[] status as an

employee.” Claims under both statutes are “evaluated using the same” three-step McDonnell




       1
         As Plaintiffs point out, however, “even if Plaintiffs may not recover on particular
allegations partially dismissed by the Court,” the statements relevant to the hostile work
environment claims may be relevant as to whether there is “an inference of discrimination for the
surviving claims.” Pls. Reply at 8 (footnote omitted).

                                                 7
         Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 8 of 25




Douglas framework for establishing racial discrimination under Title VII. See Lemmons v.

Georgetown Univ. Hosp., 431 F. Supp. 2d 76, 86–87 (D.D.C. 2006).

       Under that framework, a plaintiff must make out a prima facie case by establishing “that

(1) he is a member of a protected class, (2) he suffered an adverse employment action, and

(3) the unfavorable action gives rise to an inference of discrimination (that is, an inference that

his employer took the action because of his membership in the protected class).” Forkkio v.

Powell, 306 F.3d 1127, 1130 (D.C. Cir. 2002). Plaintiffs, however, “do[] not have to plead facts

in [their] complaint that establish a prima facie case,” but “need only plead facts that make the

claim plausible.” Leftwich v. Gallaudet Univ., 878 F. Supp. 2d 81, 100 (D.D.C. 2012) (citing

Twombly, 550 U.S. at 569–70); see also Kruger v. Cogent Commc’ns, Inc., 174 F. Supp. 3d 75,

81–82 (D.D.C. 2016) (same).

       The Court will assess each Plaintiff’s claims in turn.

               1. Stanton

       Starting with Mr. Stanton, he has nine remaining race discrimination claims. As Pepco

frames it, these are claims 1–8 and 18. See Second Revised Table of Claims.

                       a. Claims 1, 2, 6, 18: No Adverse Action

       Leave to amend as to claims 1, 2, 6, and 18 would be futile because they involve

allegations related to disfavored work assignments that do not amount to adverse employment

actions. See PAC ¶¶ 43–44, 48–49, 58–59, 100. “[F]or there to be an adverse employment

action, there must be a ‘significant change in employment status.’” Walker v. Wash. Metro.

Area Transit Auth., 102 F. Supp. 2d 24, 29 (D.D.C. 2000) (quoting Burlington Indus., Inc. v.

Ellerth, 524 U.S. 742, 761 (1998)). Typically, then, adverse action involves “hiring, firing,

failing to promote, reassignment with significantly different responsibilities, or a decision



                                                  8
          Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 9 of 25




causing a significant change in benefits.” Walker v. District of Columbia, 279 F. Supp. 3d 246,

260 (D.D.C. 2017). But employment actions that, for example, involve “purely subjective

injuries, such as dissatisfaction with reassignment, public humiliation, or loss of reputation” do

not count as adverse actions. Brown v. Georgetown Univ. Hosp. Medstar Health, 828 F. Supp.

2d 1, 8 (D.D.C. 2011) (citation omitted); Carroll v. England, 321 F. Supp. 2d 58, 69 (D.D.C.

2004).

         Stanton’s allegations on these claims fall into the latter category of “dissatisfaction” with

the work assignments he has—or has not—received. Brown, 828 F. Supp. 2d at 8; Weigert v.

Georgetown Univ., 120 F. Supp. 2d 1, 19 (D.D.C. 2000) (“less substantial work assignments”

did not amount to adverse action). For instance, Stanton alleges that he “was given day to day,

menial assignments” and “grunt work,” PAC ¶ 43; he “was not given a long term job

assignment, nor was he provided with on-the-job training,” id. ¶ 44; he had to work “storm

duty,” which involved handling power restoration assignments during and after storms, id. ¶¶ 14,

48–49; and that, since a promotion he received in 2020, Pepco has not assigned him “highly

technical work,” id. ¶ 100. These allegations themselves do not amount to adverse action, and

thus do not provide independent grounds for Stanton to pursue a Section 1981 race

discrimination claim in an amended complaint.

                        b. Claim 3: Stanton’s “Sign-On” Claim

         Pepco contests that claim 3, involving Stanton being denied “sign-ons,” constitutes

adverse action, but this claim is a closer question because of the alleged importance of the sign-

on program for qualifying for promotion. See PAC ¶¶ 21–27; id. ¶¶ 44, 61–62. Stanton alleges

that he made requests for sign-ons “on at least a monthly bases [sic]” between 2016 and 2019,

id. ¶ 61, but that “supervisors refused to consistently sign-off on his work like they did for white



                                                   9
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 10 of 25




employees.” Id. ¶ 44. Even accepting Pepco’s framing that these allegations are about

disfavored assignments, the action of denying sign-ons for work “may indeed amount to a

materially adverse consequence affecting the terms, conditions, or privileges of employment or

future employment opportunities.” Prince v. Rice, 453 F. Supp. 2d 14, 29 (D.D.C. 2006)

(cleaned up) (emphasis added) (quoting Holcomb v. Powell, 433 F.3d 889, 902 (D.C. Cir.

2006)); cf. Weigert, 120 F. Supp. 2d at 19 (noting an “‘undesirable reassignment’ might

constitute an adverse action” in some circumstances). The PAC alleges that the sign-on program

requires relay testers like Stanton to “get a manager or supervisor to sign off on specific

assignments to qualify for promotion[.]” PAC ¶¶ 22–23. Thus, receiving assignments through

the sign-on program is purportedly necessary for promotion. Denying sign-ons, in turn,

plausibly has a “materially adverse consequence affecting . . . future employment opportunities,”

namely promotions, and thus amounts to adverse action. Prince, 453 F. Supp. 2d at 29 (cleaned

up).

       Further, Stanton’s allegations in the PAC regarding an inference of discrimination

establish a plausible claim. He alleges, for example, that “[w]hite Test Specialists who started at

the same time or after Stanton started working for Defendant were routinely promoted ahead of”

him because of the discriminatory patterns in the sign-on program between white employees and

equally skilled African-American employees. PAC ¶ 47; id. ¶¶ 23–25; id. ¶ 63 (alleging

“Stanton is just as skilled as the white employees who are permitted to participate in the ‘sign-

on’ program”). The discriminatory environment is reflected by some of Stanton’s other

allegations. Stanton alleges that, in December 2017, Supervisor Ahmad Awa “stated that he did

not want ‘n[******]’ on his job,” and in other incidents, “Awa asked Stanton ‘what do

n[******] think about Africans?’” and “why are n[******] in America so lazy?” PAC ¶¶ 79–



                                                 10
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 11 of 25




80. According to the PAC, Stanton reported this to a higher-level supervisor, but she did

nothing. Id. ¶ 80. Plaintiffs also allege that a “noose was found hanging in the workplace,”

which Pepco “never investigated.” Id. ¶ 36.

       These allegations of statements that “carr[y] significant derogatory meaning” are enough

raise a reasonable inference that Stanton was discriminated against because of his race. See

Kruger, 174 F. Supp. 3d at 82–83; Davis v. Joseph J. Magnolia, Inc., 815 F. Supp. 2d 270, 283

n.9 (D.D.C. 2011) (use of racial slur was “sufficient circumstantial evidence” for discriminatory

intent); cf. Ayissi-Etoh v. Fannie Mae, 712 F.3d 572, 576–77 (D.C. Cir. 2013). Accordingly, the

Court will grant Plaintiffs leave to amend as to claim 3 for Stanton.

                       c. Claims 4 and 5: Stanton’s Promotion Claims

       Claims 4 and 5 relate to the denial of two different promotions, one in 2017 and the other

in 2018. Pepco does not dispute that these allegations constitute adverse actions; it contests

instead whether there is an inference of discrimination. See Second Revised Table of Claims.

The Court concludes that an amendment as to claim 4 would be futile, but claim 5 could survive

a motion to dismiss.

       Claim 4 concerns Stanton not being selected for a supervisor position for which he

applied in November 2017. PAC ¶ 102. This claim fails because Stanton has not pled that he

was denied the position because of race. Stanton merely alleges that he “was qualified for the

position, however, the two open positions were given to other employees,” one of whom was

“the subject of [a] 2014 sexual harassment complaint” that Stanton had filed. Id. Among other

deficiencies, Stanton has not alleged “the race of the parties he compares himself to.” Slate v.

Pub. Defender Serv. D.C., 31 F. Supp. 3d 277, 299 (D.D.C. 2014). At bottom, there are simply

no allegations in the PAC to make out a plausible claim of race discrimination.



                                                11
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 12 of 25




       Claim 5 deals with Stanton being “passed over for promotion to Test Specialist” in 2018,

and it fares better. PAC ¶ 45. “One way a plaintiff can show that an adverse action gives rise to

an inference of discrimination is by demonstrating that she was treated differently from similarly

situated employees who are not part of the protected class.” See Moore v. Castro, 192 F. Supp.

3d 18, 40–41 (D.D.C. 2016) (quoting Nichols v. Truscott, 424 F. Supp. 2d 124, 135 (D.D.C.

2006)). Stanton’s allegations make that showing. He alleges that “[l]ess qualified white

employees, with less seniority than [him], received promotion to Test Specialist,” and that four

of the five promoted individuals were white. PAC ¶¶ 45–46. The one non-white individual who

received a promotion, moreover, “had not filed charges of discrimination” against Pepco.

Id. ¶ 46. This promotion denial is closely tied to the sign-on claim if, as the PAC alleges, white

employees less senior than Stanton “were routinely promoted ahead of Stanton because of the

discriminatory ‘sign-on’ policies[.]” Id. ¶ 47. And the same allegations regarding racial slurs

directed at Stanton, discussed above, support an inference of discrimination on claim 5 as well.

Accordingly, the Court will grant Plaintiffs leave to amend as to claim 5 for Stanton.

       Pepco counters that Stanton “admits that he was promoted in January 2020,” and that he

alleges “he was the most qualified”—not that denial of sign-ons rendered him ineligible for

promotion. See Pepco Surreply at 6, ECF No. 19. That reading of the allegations is a bit too

myopic. Stanton alleges that he was “just as skilled as the white employees” who “had no

problems” with the sign-on program, PAC ¶¶ 62–63, but that supervisors did not treat his sign-on

requests the same way. Id. ¶ 44. It is reasonable to infer, as Stanton’s allegations suggest, that

this discriminatory treatment delayed his promotion compared to his white colleagues. See

id. ¶ 47. But it could also be the case that, by 2018 (after having been with Pepco for about

eleven years, see id. ¶ 42), Stanton met the qualifications for a promotion, including the



                                                 12
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 13 of 25




necessary sign-ons, but did not receive it—because he was again discriminated against because

of race. Reading the allegations in the light most favorable to Stanton, he has a plausible claim

regarding the denied promotion in 2018.

                       d. Claim 7: Stanton’s Vehicle Assignment Claim

       Claim 7 deals with Stanton being denied a company vehicle, and the Court concludes the

PAC’s allegations support a plausible claim—though just barely. As explained, the PAC alleges

that vehicle assignments influence compensation because employees are paid for their commute

time to and from work in the vehicle. PAC ¶ 28. In January 2018, Pepco apparently received a

new fleet of company trucks. Id. ¶ 51. Stanton alleges that, even though he was eligible, he “did

not receive a company vehicle” at that time; rather, he asserts, vehicles were first assigned “to

the white relay testers and other eligible white” employees. Id. ¶¶ 51–52. He also avers that,

“[i]n 2018/2019, [he] was finally assigned a company vehicle.” Id. ¶ 53. Although the timeline

is muddy, reading these allegations in the light most favorable to Stanton, it suggests at least a

year-plus delay in receiving a vehicle based on race. Stanton’s allegations are thinner compared

to the other Plaintiffs’, but at this early stage they are (barely) enough to show he “was treated

differently from similarly situated employees who are not part of the protected class” and support

an inference of discrimination. See Moore, 192 F. Supp. 3d at 40–41. The Court will grant the

motion for leave to amend as to claim 7 for Stanton.

                       e. Claim 8: Stanton’s Overtime Claim

       Stanton’s final Section 1981 claim involves an alleged significant cut in overtime hours

and pay. Pepco again focuses its challenge on whether there is an inference of discrimination.

       The PAC’s allegations on this ground support a plausible claim. Stanton alleges that

“[s]ince 2017, [his] overtime hours have been cut in half, resulting in a significant decrease in



                                                 13
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 14 of 25




pay.” PAC ¶ 54. He adds that he “has been denied the same opportunities for overtime hours

that are afforded to white relay testers,” id., who Stanton says “are given first preference in the

selection of overtime hours[.]” Id. ¶ 55; id. ¶ 56 (“Stanton and other African American

employees . . . are taught by PEPCO managers and supervisors that overtime hours are assigned

to the favored, white employees first and foremost.”). Although Pepco points out that Stanton

also “acknowledge[s] that overtime was cut for all employees,” Pepco Surreply at 7, Stanton

alleges that happened specifically because of his complaints to human resources and the D.C.

Office of Human Rights about alleged racial discrimination. PAC ¶ 66 (alleging this reduction

occurred after “Supervisors Jesse Kittrell and Ahmed Awa had informed other supervisors and

employees about the details of Stanton’s complaints”). Pairing these allegations with the

purported racial slurs used by Supervisor Awa in front of Stanton, the PAC alleges a plausible

inference of discrimination.

        Thus, the Court will grant Plaintiffs leave to amend as to claim 8 for Stanton.

                2. Veney

        Moving to Mr. Veney, he has eight race discrimination claims remaining. Several of

Veney’s claims falter for the same reasons as Stanton’s—they do not amount to adverse actions.

Thus, claims 21 (denied long-term assignments), 22 (denied training), 24 (storm duty), and 29

(assignment without adequate training), each of which mirrors Stanton’s allegations on these

issues, fail for lack of adverse action.

        That leaves claims 23, 25, and 26, all of which arise under Section 1981 and relate to

sign-ons, vehicle assignments, and overtime pay, respectively.




                                                 14
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 15 of 25




                       a. Claim 23: Veney’s Sign-On Claim

       The Court will grant leave to amend as to claim 23 for Veney. As explained above,

denying sign-ons constitutes adverse action. Like Stanton, Veney alleges that he made sign-on

requests on at least a monthly basis between 2016 and 2019 (PAC ¶ 121), but supervisors

“refused to consistently sign-off on his work like they did for white employees” (id. ¶ 109), even

though “Veney is just as skilled as the white employees” (id. ¶ 123).

       This claim turns on whether the PAC’s allegations support an inference of discrimination.

They do. Unlike Stanton, Veney does not allege specific instances of directly experiencing racial

slurs, see, e.g., PAC ¶¶ 79–80; rather, he incorporates other allegations that all “Plaintiffs have

been called ‘coon’ and ‘n[*****]’ in the workplace,” that “[a] noose was found hanging in the

workplace” but was “never investigated,” and that all “Plaintiffs . . . believe that Defendants

have ratified and approved” white employees’ and supervisors’ “casual use of the word

‘n[*****]’” because there is no discipline for the use of those slurs. Id. ¶¶ 36, 39; id. ¶ 106.

Veney also has the same supervisor as Stanton, Ahmad Awa (id. ¶ 129), and Stanton allegedly

“discussed Mr. Awa’s overt racism . . . with each of the other Plaintiffs[.]” Id. ¶ 81; id. ¶ 83

(alleging Awa’s general bias against African American employees).

       These allegations are enough to survive a motion to dismiss. “[S]tatements purportedly

made” that “reflect[] an animus against individuals of” a particular racial group and “allegations

that [a] Defendant . . . was generally biased against [such] individuals . . . makes it plausible for

the Plaintiff to claim” racial discrimination. See Attakora v. District of Columbia, 943 F. Supp.

2d 152, 157 (D.D.C. 2013) (denying motion to dismiss on Title VII and DCHRA national origin

discrimination claims). To be sure, as Pepco argues, Veney would have an uphill battle for a

hostile work environment claim based on any “statements made by third parties to third



                                                  15
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 16 of 25




parties[.]” See, e.g., Burton v. District of Columbia, 153 F. Supp. 3d 13, 87 (D.D.C. 2015)

(collecting cases). But such a claim carries a different standard and raises distinct questions. See

id. at 83. The issue here is whether Veney makes out a plausible inference of discriminatory

intent. At this early stage, Veney’s allegations in the PAC are sufficient. Attakora, 943 F. Supp.

2d at 157.

                       b. Claim 25: Veney’s Vehicle Assignment Claim

       Next is Veney’s claim that he was denied a company vehicle, and the accompanying

monetary benefits, from 2018 until 2020. Veney’s claim on this ground more comfortably

survives compared to Stanton’s. He has alleged a clear delay in receiving a company vehicle.

See PAC ¶¶ 113, 115. And he has alleged facts supporting a claim that he was actually treated

differently than white employees: that Pepco “assigned several white employees to company

vehicles three or more years prior to assigning [a] vehicle to [him],” and that he had more

seniority than those employees. See id. ¶ 115. At this stage, these allegations “demonstrat[e]

that [Veney] was treated differently from similarly situated employees who are not part of the

protected class” and support an inference of discrimination. See Moore, 192 F. Supp. 3d at 40–

41. Thus, the Court will grant the motion for leave to amend as to claim 25 for Veney.

                       c. Claim 26: Veney’s Overtime Claim

       The PAC’s allegations for Veney’s claim 26—related to denial of overtime—also support

a plausible claim, for many of the same reasons as Stanton’s overtime claim. Veney alleges that

he is “just as skilled as the white employees who receive overtime assignments,” PAC ¶ 119, but

that he has been denied “the same opportunities for overtime hours afforded to white relay




                                                16
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 17 of 25




testers.” Id. ¶ 116. 2 Additionally, Veney asserts that he is “routinely denied Sunday double-time

hours,” despite his high performance as an employee; meanwhile, his “white counterparts”—

who “do the bare minimum”— “are routinely assigned to work Sunday double-time hours.”

Id. ¶ 133. These allegations, combined with the others already discussed, would be enough to

survive a motion to dismiss. Accordingly, the Court will grant the motion for leave to amend as

to claim 26 for Veney.

               3. Tolbert

       Finally, Mr. Tolbert. The Court begins with the two claims that Pepco agrees can

proceed under Section 1981: (1) claim 38, related to Tolbert’s allegations that he is paid less

than white employees in the same position, despite the fact that his white colleagues have less

experience and seniority than him; and (2) claim 39, related to his allegations that, after he filed a

complaint with the D.C. Office of Human Rights, he received only a marginal pay raise that was

less than that extended to white employees in the same position and to other white employees

with the same or less seniority than him. See PAC ¶¶ 148–50; Def. Opp’n to Pl. Mot. Amend

(“Def. Opp’n”) at 7 n.4, ECF No. 16; Second Revised Table of Claims. Accordingly, the Court

will grant the motion for leave to amend as to claims 38 and 39 for Tolbert.

       That leaves three Section 1981 claims. Like the other Plaintiffs, Tolbert’s claims center

on denied promotions, vehicle assignments, and overtime.




       2
          Although his retaliation-based overtime claim has been dismissed (and cannot be pled
in the PAC), see 6/22/2021 Minute Order, Veney alleges that Pepco has cut his overtime hours,
in particular, since he filed a discrimination complaint against the company. PAC ¶ 116.

                                                 17
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 18 of 25




                       a. Claim 34: Tolbert’s Promotion Claim

       The PAC’s allegation in support of claim 34 is brief and not enough to render a claim of

racial discrimination plausible. Tolbert alleges only that he “has been passed over for promotion

no less than 9 times,” without providing any further details. PAC ¶ 138. That is not enough to

state a plausible claim.

                       b. Claim 35: Tolbert’s Vehicle Assignment Claim

       Tolbert’s claim 35 is similar to Veney’s vehicle assignment claim. “Tolbert is the most

senior employee and Test Specialist” in his department, PAC ¶ 138, but to date, he still has not

received a company vehicle. Id. ¶ 140. He names specific white employees who, since Pepco

obtained its fleet of new trucks, have received vehicle assignments. Id. ¶ 141. Moreover,

Tolbert alleges that a less senior white employee received a company truck the day after an

alleged “secret meeting” held by Tolbert’s General Manager, Wayne Couto, who Tolbert says

invited only white employees. Id. ¶ 161, 165. Tolbert states that he then filed a discrimination

complaint against Couto, and that complaint has not been investigated. Id. ¶ 166. Reading the

complaint in the light most favorable to Tolbert, these allegations support an inference of

discrimination. See Moore, 192 F. Supp. 3d at 40–41. Thus, the Court will grant the motion for

leave to amend as to claims 35 for Tolbert.

                       c. Claim 36: Tolbert’s Overtime Claim

       For many of the same reasons as the other Plaintiffs’ overtime claims, Tolbert’s overtime

claim is plausible also. Tolbert asserts that, since 2015, he has had “the least amount of overtime

hours” of any employee, PAC ¶ 144, and in particular, “substantially less” than white employees

because “White Test Specialists are given first preference in selection of overtime hours which

pay double-time.” Id. ¶¶ 142–43; id. ¶ 144 (alleging that Pepco has cut his hours significantly



                                                18
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 19 of 25




since he complained about racial discrimination to the D.C. Office of Human Rights). Further,

Tolbert claims to have done his own investigation into the overtime-hours disparity at Pepco; he

alleges that he “learned that white employees are scheduled for Sunday work at a rate of pay

double what they make Monday through Friday.” Id. ¶ 145. On the other hand, when Tolbert is

scheduled for weekend work, he works “Saturdays at a rate of pay only one-and-a-half times his

regular hourly rate.” Id. At this stage, these allegations are enough to raise an inference of

discrimination, Moore, 192 F. Supp. 3d at 40–41, so the Court will grant the motion for leave to

amend as to claim 36 for Tolbert.

       B. DCHRA Retaliation Claims

       Moving on to Count IV, under the DCHRA, “it is an unlawful discriminatory practice for

an employer to retaliate against a person on account of that person’s opposition to any practice

made unlawful by the DCHRA.” Leftwich, 878 F. Supp. 2d at 97. To make out a prima facie

case of retaliation, like under federal law, a plaintiff must establish that he “(1) opposed an

unlawful employment practice; (2) the employer took a materially adverse personnel action; and

(3) a causal connection existed between the two.” Leyden v. Am. Accreditation Healthcare

Comm’n, 83 F. Supp. 3d 241, 245 (D.D.C. 2015) (Cooper, J.); Howard Univ. v. Green, 652 A.2d

41, 45 (D.C. 1994) (noting Title VII case law is instructive for DCHRA retaliation claims). And

“[i]n the retaliation context, the ‘adverse action’ concept has a broader meaning,” and “reach[es]

any harm that ‘well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination[.]’” Baird v. Gotbaum, 662 F.3d 1246, 1249 (D.C. Cir. 2011) (quoting

Burlington N. & Santa Fe Ry. Co. v. White (“BNSF”), 548 U.S. 53, 68 (2006)).




                                                 19
          Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 20 of 25




                 1. Stanton

          Stanton has five retaliation claims left for the Court to assess, one of which Pepco

concedes can move forward. See Pepco Surreply at 2. That is claim 20, in which Stanton

alleges that, in retaliation for his filing a discrimination complaint, he was required to work

during the COVID-19 pandemic without the protective gear he requested. PAC ¶¶ 104–105.

Stanton alleges on “information and belief” that “other employees who have not filed

discrimination complaints . . . have been provided with the appropriate protective gear[.]”

Id. ¶ 105. The Court will grant the motion for leave to amend as to claim 20 for Stanton.

          But leave to amend on the remaining claims would be futile; these are claims 14, 15, 17,

and 18.

          First, claim 14 relates to Stanton’s allegation that one supervisor “threatened that he

would not tolerate Stanton making complaints against him.” PAC ¶ 85. Stanton reported that

confrontation to HR, and then “the General Supervisor moved Stanton to another Supervisor.”

Id. ¶¶ 85–86. Simply put, Stanton “has not demonstrated that []he suffered any identifiable

harm” from this change in supervisors. Jones v. Bush, 160 F. Supp. 3d 325, 343 (D.D.C. 2016);

Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir. 2008) (holding that an action was not

materially adverse when it “had no actual effects”). Indeed, common sense would seem to

dictate that being moved away from a threatening supervisor is a good thing—and thus would

not “dissuaded a reasonable worker” from filing complaints. See Baird, 662 F.3d at 1249. This

claim fails.

          Second, in claim 15, Stanton says that he “is constantly the subject of stares and

derogatory comments” from “coworkers,” not specifically his supervisors. PAC ¶ 89. That

allegation does not amount to a materially adverse action either. “Actionable retaliation claims



                                                   20
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 21 of 25




are limited to those where an employer causes ‘material adversity,’ not ‘trivial harms.’” Wiley

v. Glassman, 511 F.3d 151, 161 (D.C. Cir. 2007) (quoting BNSF, 548 U.S. at 68). This

allegation amounts to “petty slights or minor annoyances that often take place at work,” which

are not actionable. Clemmons v. Acad. for Educ. Dev., 70 F. Supp. 3d 282, 301 (D.D.C. 2014).

Nor is it apparent how these slights from coworkers are connected to retaliation by Stanton’s

employer—be it his supervisors or Pepco management.

       Third, for claim 17 Stanton alleges that, after he received a company vehicle, another

employee urinated in his assigned truck. PAC ¶ 98. He says that he reported this incident, but

Pepco did not investigate. Id. ¶¶ 98–99. If true, this is plainly an unacceptable act, and not

investigating it would amount to an adverse action that would dissuade a reasonable worker from

reporting discrimination. The PAC’s allegations, however, provide no basis for the Court to

infer that this incident and the lack of investigation into it are connected to retaliation for any

protected activity. Stanton alleges that the incident occurred in 2019, id. ¶ 98, but at least

thirteen months separate it from his November 2017 internal discrimination complaint.

Id. ¶ 101. Courts have held that gaps of several months are too long to establish a causal

connection, and there are simply no other allegations supporting an inference that not

investigating this incident relates to Stanton’s filing a discrimination complaint. See Mokhtar v.

Kerry, 83 F. Supp. 3d 49, 81 (D.D.C. 2015) (collecting cases). Although the Court could

imagine allegations where this event could easily support a retaliation claim, this PAC does not

provide them. Thus, this claim fails as well.

       Fourth, claim 18 relates to Pepco allegedly “refus[ing] to assign highly technical work to

Stanton.” PAC ¶ 100. Again, Stanton provides no basis in the PAC or the briefing to infer that

this occurred in retaliation for any protected activity. And there is at least a two-year gap



                                                  21
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 22 of 25




between Stanton’s complaint regarding racial discrimination and this alleged refusal “to assign

highly technical work.” Id. ¶¶ 100, 102. This temporal gap is even longer than claim 17, and

again Stanton does not explain why the two-year gap here should be treated any different than

similar gaps in other cases. Mokhtar, 83 F. Supp. 3d at 81.

               2. Veney

       Veney has a single retaliation claim remaining, claim 29, which relates to his assignment

to a Pepco substation without adequate training. PAC ¶ 128 (also alleging that Pepco shut down

the substation due to asbestos and did not provide proper asbestos abatement). This claim could

not survive a motion to dismiss. For starters—on these allegations—it is highly questionable

whether this assignment rises to the level of “materially adverse action.” See Guillen-Perez v.

District of Columbia, 415 F. Supp. 3d 50, 63–64 (D.D.C. 2019) (Cooper, J.) (holding that

“punitive scheduling” did amount to an adverse employment action); cf. Jones, 160 F. Supp. 3d

at 343–44 (same, for a reassignment that had no other “materially adverse consequences”)

(citation omitted). But even if it were, there is another fundamental problem: Veney never

provides any explanation in the PAC or briefing how this assignment is connected to retaliation

for any protected activity. Accordingly, the Court will not permit Veney to plead any retaliation

claims in an amended complaint.

               3. Tolbert

       Lastly, Tolbert has two retaliation-based claims left. Claim 41 concerns his exclusion

from the Pepco “promotion board,” which “directly impacts which PEPCO employees receive

promotions.” PAC ¶¶ 155–56. And Claim 43 relates to his exclusion from the alleged secret

meeting of only white employees held by General Manager Couto, mentioned above. Id. ¶ 161.




                                               22
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 23 of 25




                       a. Claim 41: Tolbert’s Exclusion from the Promotion Board

       The Court will grant Tolbert leave to amend as to claim 41. At this stage, it is reasonable

to infer that exclusion from the promotion board “well might have dissuaded a reasonable worker

from making or supporting a charge of discrimination[.]” Baird, 662 F.3d at 1249. Pepco asserts

that Tolbert “has not alleged any tangible effects on his employment” because of his exclusion

from the board, and therefore, there is no adverse action. Mot. Dismiss at 28. But materially

adverse actions can also stem from being denied “supervisory” or “programmatic

responsibilities.” Geleta v. Gray, 645 F.3d 408, 411 (D.C. Cir. 2011); Crady v. Liberty Nat’l

Bank & Trust Co. of Ind., 993 F.2d 132, 136 (7th Cir. 1993) (holding that materially adverse

actions “might be indicated” by “a less distinguished title,” “significantly diminished material

responsibilities, or other indices that might be unique to a particular situation.”), accord

Burlington, 524 U.S. at 761.

       The PAC’s allegations meet this standard. To begin, Tolbert alleges that after he filed his

discrimination complaint, he was denied an appointment to the board. PAC ¶ 158. According to

Tolbert, “[i]n the last 37 years, [every] senior Test Specialist”—which is now Tolbert—“has

always been appointed” to this board, except him. Id. ¶¶ 155, 158. Tolbert asserts that neither

General Manager Couto nor his union representative has provided “a reason why Tolbert is the

first senior Test Specialist who was denied the benefit of serving on the promotion board.”

Id. ¶ 158. The board is important, Tolbert explains, because it “directly impacts” Pepco

employee promotions. Id. ¶ 156. In particular, the PAC suggests that the board plays a role in

promoting employees from Relay Tester to Test Specialist. Id. ¶ 157. Tolbert is already a Test




                                                  23
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 24 of 25




Specialist, so it is not clear how his salary or future promotion prospects are impacted. 3 Still, at

least at this stage and taking Tolbert’s allegations as true, it is not hard to see how having

influence over promotions is a “material responsibilit[y]” which Tolbert has been denied. See

Crady, 993 F.2d at 136.

       Fuller context also helps this claim. Tolbert asserts that the number of white board

members has “exceeded [the] percentage of white PEPCO employees as compared to African

American” employees, and that “African American employees have historically been

underrepresented on the promotion board[.]” PAC ¶¶ 156–57. Tolbert attributes the lagging

promotion of African-American employees to the makeup of the board. Id. ¶ 157. And again,

the Senior Test Specialist has apparently always served on the board—except Tolbert, who was

purportedly denied this appointment following his discrimination complaints. Reading these

allegations in the light most favorable to Tolbert, it is fair to infer that a reasonable worker would

be dissuaded from making or supporting a charge of discrimination by being denied an

appointment to a board that has influence over promotions and has always had a seat (until now)

for employees in the same position as Tolbert.

                       b. Claim 43: Tolbert’s Exclusion from a Meeting

       Tolbert’s claim 43, however, fails. In support of this claim, the PAC alleges that General

Manager Couto had a “secret meeting” with “only” white employees, and that “Couto

intentionally excluded Tolbert from this meeting in retaliation” for his discrimination charges.

PAC ¶ 161. The allegation of retaliatory motive is conclusory, and it is contradicted by the




       3
         Although it is not clear from the PAC, Plaintiffs state in their reply brief that Tolbert’s
exclusion from the board “could reasonably translate to a denial of Tolbert’s own ability to
receive promotions,” presumably to a position (not mentioned by Plaintiffs) above Test
Specialist. See Pls. Reply at 11.

                                                  24
        Case 1:20-cv-02464-CRC Document 21 Filed 09/15/21 Page 25 of 25




statement that all African-American employees—not just Tolbert—were excluded from this

meeting. See id. (“only white PEPCO employees were invited”) (emphasis added). That reflects

alleged blanket racial discrimination (and helps Tolbert’s Section 1981 race discrimination

claims, explained above), but it does not suggest an adverse action targeted at someone who filed

a discrimination complaint. Moreover, as Pepco points out, Tolbert has not alleged that any

particular harm arose out of his exclusion from this secret meeting. See Mot. Dismiss at 28.

Plaintiffs have no response. CD Int’l Enters., 251 F. Supp. 3d at 46 (party conceded issue by

failing to address it in opposition brief). And without more allegations, it is difficult for the

Court to see how—in this proposed amended complaint—exclusion from this particular meeting

amounts to a materially adverse action.

 IV. Conclusion

       For the foregoing reasons, the Court will grant in part and deny in part Plaintiffs’ motion

for leave to amend the complaint. Pepco’s motion to dismiss as to the remaining claims is

denied as moot. A separate Order will follow.




                                                               CHRISTOPHER R. COOPER
                                                               United States District Judge

Date: September 15, 2021




                                                  25
